Citation Nr: 1337382	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  08-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from July 1956 to April 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In March 2012, he testified at a hearing before the Board at the RO.  Transcripts of each hearing are of record.  

The claim was remanded in October 2012 and January 2013 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2013 remand, the Board noted that although an October 2008 correspondence from the Social Security Administration (SSA) indicated that the Veteran's SSA records had been destroyed, an attempt should be made to obtain the letter granting SSA benefits, effective November 1994.  38 C.F.R. § 3.159(c)(2) (2013).  If the efforts were unsuccessful, documentation to that effect, including a negative response, was to be obtained.  Unfortunately, the claims file does not demonstrate that an attempt was made or that a response was obtained from SSA regarding the SSA benefits determination letter.  

The Board also noted that although a request was made to the National Personnel Records Center (NPRC) to obtain information pertaining to the Veteran's employment at Keesler Air Force Base (AFB) from 1977 to 1994, only records from the Veteran's employment at the VA Medical Center (VAMC) in Biloxi, Mississippi, from April to June 1978 were obtained.  The Board found that any and all attempts should be made to obtain information from the appropriate repository pertaining to the Veteran's employment at Keesler AFB from 1977 to 1994.  

Since the Board's remand, two requests were sent to the NPRC in March and May 2013.  The only response included duplicates of the records from the Veteran's employment at the Biloxi VAMC.  The relevant records from Keesler AFB or employment records from 1977 to 1994 have not been obtained and a negative response regarding these records has not been obtained.  

In accordance with the Board remand, a January 2013 letter was issued to the Veteran requesting that he provide a list of his employment for the last five years he worked.  The Veteran responded in June 2013, according to the date stamped by the Jackson RO; however, a July 2013 supplemental statement of the case (SSOC) did not acknowledge receipt of this information from the Veteran and instead stated that the Veteran had not responded.  The RO must consider the list of employers the Veteran provided and complete the necessary development.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request the Veteran's award letter from SSA pertaining to the grant of SSA disability benefits effective November 1994.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

2.  Contact the appropriate repository, to include Keesler AFB, to obtain information pertaining to the Veteran's employment at Keesler AFB from 1977 to 1994.  If such efforts prove to be unsuccessful, documentation to that effect should be added to the claims folder.  

3.  Conduct the appropriate development regarding the list of employers that the Veteran provided in June 2013.  

4.  If any new evidence is obtained pertaining to the Veteran's employability, forward that information along with the claims file and a copy of this remand to the examiner who provided a February 2013 VA examination and opinion regarding whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment for which he would otherwise be qualified based upon his education and employment.  If the same examiner is unavailable, obtain a new opinion.  

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



